UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6711



ALFRED R. MCEACHIN,

                                            Petitioner - Appellant,

         versus

JAMES D. BEAM, Warden; CHARLES M. CONDON,
Attorney General of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-95-2342-6-20AK)


Submitted:   January 23, 1997            Decided:   January 31, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Alfred R. McEachin, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred R. McEachin seeks to appeal the district court's order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. July 1996, Pamphlet 2) and declining to reconsider

that order. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and
find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. McEachin v. Beam, No. CA-95-2342-6-20AK (D.S.C. Mar.
25 & Apr. 16, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2